Order entered April 23, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-15-00466-CV

 IN RE ALLIANCE ROYALTIES, INC., AND ALLIANCE ROYALTIES, LLC, Relators


                   Original Proceeding from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-02930-E

                                              ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s Motion to Stay Enforcement of Final Judgment. We ORDER

relator to bear the costs of this original proceeding.


                                                         /s/   MOLLY FRANCIS
                                                               JUSTICE